IN THE COURT OF APPEALS OF IOWA

                                  No. 16-0520
                            Filed November 9, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

KELLY DEAN WILSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Appanoose County, Rose Anne

Mefford, District Associate Judge.



      A defendant convicted of operating while intoxicated challenges the ruling

on his motion to suppress evidence. AFFIRMED.



      Steven Goodlow, Albia, for appellant.

      Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee.



      Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                          2


TABOR, Judge.

       Kelly Dean Wilson appeals his conviction for operating while intoxicated.

He argues a deputy with the Appanoose County Sheriff’s Office impermissibly

stopped his car and the district court should have granted his motion to suppress

evidence from the traffic stop. Because the evidence at the suppression hearing

showed the deputy had probable cause for the stop, we agree with the district

court’s ruling and affirm Wilson’s conviction.

       On patrol in the early morning hours of April 24, 2015, Deputy Dennis

Daniels saw a blue Nissan stopped in the traveled portion of a roadway on the

outskirts of Centerville.   The deputy, a twenty-six-year veteran of the force,

recognized stopping or standing in the roadway is a traffic violation. After the

deputy turned his patrol car around to check on the Nissan, the driver pulled into

the parking lot of a closed factory. The driver then pulled out of the lot and

appeared to speed away from the deputy. The deputy “activated [his] red lights

and pulled the vehicle over to see what they were up to.”

       When the deputy approached the driver’s side window, he saw an open

can of Budweiser in the center console. The driver, Wilson, had glassy and

bloodshot eyes.    Wilson admitted having “too much” alcohol to drink.        The

DataMaster breath test measured Wilson’s blood alcohol at .257.

       The State charged Wilson with operating while intoxicated, first offense, in

violation of Iowa Code section 321J.2 (2015). The defense filed a motion to

suppress, alleging the traffic stop was not supported by probable cause or

reasonable suspicion. Deputy Daniels was the sole witness at the suppression

hearing held on September 16, 2015. The district court issued a ruling denying
                                           3


the motion to suppress on the day of the hearing. Wilson waived his right to a

jury trial and stipulated to the minutes of evidence. The court found him guilty

based on the minutes and entered judgment on the serious misdemeanor

offense.1 Wilson now appeals, challenging only the suppression ruling.

       Wilson alleges the traffic stop violated his rights under the Fourth

Amendment of the United States Constitution and article I, section 8 of the Iowa

Constitution. “Our review is de novo when we assess an alleged violation of

constitutional rights.” See State v. Hoskins, 711 N.W.2d 720, 725 (Iowa 2006).

       On appeal, Wilson claims the deputy was not justified in conducting the

investigatory stop. Wilson contends “a complete review of the deputy’s testimony

reveals that the deputy found no reasonable suspicion to believe that a crime

was taking place but rather he wanted ‘to see what Wilson was up to.’” Wilson

takes that snippet of the deputy’s testimony out of context.

       The experienced deputy testified he was about two blocks away when he

noticed Wilson’s car was stopped in the traveled portion of the roadway. The

deputy further testified that “stopping, standing or parking” in the traveled portion

of a roadway is a violation of chapter 321. The deputy was correct. Iowa’s traffic

laws provide “a person shall not stop, park, or leave standing an attended or

unattended vehicle upon any highway . . . when it is practical to stop, park, or

leave the vehicle off that part of the highway.”        Iowa Code § 321.354(1)(a).

“[T]he prohibition found in section 321.354 against stopping a vehicle on a

highway applies to momentary, as well as extended, stops.” State v. Bevard, No.


1
 Wilson’s brief asserts he was convicted of operating while intoxicated, second offense.
This assertion appears to be an error.
                                        4

05-0484, 2005 WL 2990636, at *2 (Iowa Ct. App. Nov. 9, 2005) (citing Pinckney

v. Watkinson, 116 N.W.2d 258, 263 (Iowa 1962)).

      A traffic violation, no matter how minor, gives an officer probable cause to

stop a motorist. See Hoskins, 711 N.W.2d at 726. “If a traffic violation actually

occurred and the officer witnessed it, the State has established probable cause.”

State v. Tyler, 830 N.W.2d 288, 292 (Iowa 2013). In its suppression ruling, the

district court recognized these legal concepts and credited the deputy’s testimony

he had observed a traffic violation.   From the deputy’s credible account, the

district court concluded: “Deputy Daniels had probable cause to stop the

defendant’s vehicle, and the defendant’s rights under the Fourth Amendment to

the United States Constitution and article 1 section 8 of the Iowa Constitution

have not been violated.” In our de novo review, we agree with the district court’s

conclusion.

      AFFIRMED.